Citation Nr: 0112862	
Decision Date: 05/07/01    Archive Date: 05/15/01

DOCKET NO.  00-11 927	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office and 
Insurance Center (RO) in Philadelphia, Pennsylvania


THE ISSUE

Entitlement to an increased rating for post-traumatic stress 
disorder (PTSD), currently evaluated as 30 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Michelle S. Miyake, Counsel



INTRODUCTION

The veteran served on active duty from December 1952 to 
March 1956.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2000 rating decision by the RO 
that denied a claim of entitlement to an increased rating for 
PTSD.  The veteran was notified of the denial by a letter in 
April 2000.

When the veteran submitted his substantive appeal in 
May 2000, he raised the issue of entitlement to service 
connection for a sleep disorder secondary to PTSD.  This 
issue has not yet been addressed by the RO; it is referred to 
the RO for appropriate action.


FINDINGS OF FACT

1.  The veteran's PTSD is manifested primarily by impaired 
judgment, some gross memory impairment, restricted range of 
affect, disturbances of motivation and mood, and difficulty 
in establishing and maintaining effective relationships 
resulting in occupational and social impairment with reduced 
reliability and productivity.  

2.  The veteran does not experience symptoms to a degree that 
he is deficient in most areas such as work, family relations, 
judgment, thinking, or mood.


CONCLUSION OF LAW

A 50 percent rating for service-connected PTSD is warranted.  
38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. §§ 4.1, 4.3, 4.7, 
4.130, (Diagnostic Code 9411) (2000).


REASONS AND BASES FOR FINDING AND CONCLUSION

Initially, the Board notes that disability evaluations are 
determined by the application of a schedule of ratings, which 
is in turn based on the average impairment of earning 
capacity caused by a given disability.  38 U.S.C.A. § 1155; 
38 C.F.R. § 4.1 (2000).  Each service-connected disability is 
rated on the basis of specific criteria identified by 
Diagnostic Codes.  38 C.F.R. § 4.27 (2000).  Where there is a 
question as to which of two evaluations shall be applied, the 
higher evaluation will be assigned if the disability picture 
more nearly approximates the criteria required for that 
rating.  Otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7 (2000).

When rating the veteran's service-connected disability, the 
entire medical history must be considered.  Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).  However, it is the more 
recent evidence that is of primary concern because it 
provides the most accurate picture of the current severity of 
the disability.  Francisco v. Brown, 7 Vet. App. 55 (1994).

The veteran's service-connected PTSD is currently evaluated 
as 30 percent disabling under 38 C.F.R. § 4.130, Diagnostic 
Code 9411 (2000).  Under these criteria, a 100 percent rating 
is warranted for total occupational and social impairment, 
due to such symptoms as:  gross impairment in thought 
processes or communication; persistent delusions or 
hallucinations; grossly inappropriate behavior; persistent 
danger of hurting self or others; intermittent inability to 
perform activities of daily living (including maintenance of 
minimal personal hygiene); disorientation to time or place; 
memory loss for names of close relatives, own occupation, or 
own name.  38 C.F.R. § 4.130, Diagnostic Code 9411 (2000).  A 
70 percent rating is warranted for occupational and social 
impairment, with deficiencies in most areas, such as work, 
school, family relations, judgment, thinking, or mood, due to 
such symptoms as:  suicidal ideation; obsessional rituals 
which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a work-like 
setting); inability to establish and maintain effective 
relationships.  Id.  A 50 percent rating is warranted for 
occupational and social impairment with reduced reliability 
and productivity due to such symptoms as:  flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short- and long-term memory 
(e.g., retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired abstract 
thinking; disturbance of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.  Id.  A 30 percent rating is warranted for 
occupational and social impairment with occasional decrease 
in work efficiency and intermittent periods of inability to 
perform occupational tasks (although generally functioning 
satisfactorily, with routine behavior, self-care, and 
conversation normal), due to such symptoms as depressed mood, 
anxiety, suspiciousness, panic attacks (weekly or less 
often), chronic sleep impairment, and mild memory loss (such 
as forgetting names, directions, recent events).  Id.

Based on a review of the evidence of record, the Board finds 
that the veteran's PTSD warrants a 50 percent rating.  When 
examined by VA in January 1998, a diagnosis of PTSD was 
provided but the report did not clarify the basis for that 
decision.  Subsequently, in an October 1998 addendum to the 
January 1998 examination report, a VA examiner opined that 
the veteran suffered from moderate, chronic PTSD as evidenced 
by, but not limited to, the following symptoms:  recurrent 
and intrusive distressing recollections of the traumatic 
events including images, thoughts, and perceptions; recurring 
distressing dreams of the events; intense psychological 
distress at the exposure to internal and external cues that 
symbolize an aspect of the traumatic event; psychological 
reactivity on exposure to internal or external cues that 
symbolize or resemble an aspect of the traumatic event; 
efforts to avoid thoughts or feelings and conversations 
associated with the trauma; efforts to avoid activities, 
places, and people that evince recollections of the trauma; 
restricted range of affect; difficulties falling and staying 
asleep; and loss of interest in normal activities.  The 
examiner noted that these symptoms began to increase in 
severity and intensity in the early 1990's when the veteran 
was forced to retire and slow down following heart surgery.  
The veteran continued to experience mild to moderate 
symptoms.  The veteran was considered competent but 
unemployable.  A Global Assessment of Functioning (GAF) score 
of 60 was assigned.  

When examined by VA in February 2000, the veteran reported 
that he had lived with his girlfriend for the last 30 years.  
He reported that he had worked for the last 23 years in the 
kitchen at a VA Medical Center as a cook, but went out on 
disability because he required bypass surgery in 1991.  The 
veteran reported that he often felt depressed, suffered from 
nightmares, and had recurrent thoughts related to combat 
experiences.  He noted that he never had any significant 
problems getting along with people, and ignored people whom 
he did not like.  He noted that he enjoyed going to church, 
occasionally went out to eat with his girlfriend, and had 
gone bowling in the past, but now generally stayed home to 
watch television and read.  He did not know what medication 
he took.  Mental status examination revealed that the veteran 
was neatly attired.  His grooming was acceptable.  Eye 
contact was reasonably good.  He was cooperative but at times 
unable to supply dates or specific events that affected him.  
His conversation was generally logical, coherent, and goal 
directed.  The veteran was oriented times three.  He appeared 
to have some gross memory impairment.  He was unable to 
recall who the president was.  Concentration was adequate in 
that he could do serial sevens correctly for the first two 
numbers but not on the third.  He reported nightmares, 
startle responses, sleep disturbances, intrusive thoughts, 
and obsessing about his Korean experiences.  He felt 
depressed most of the time, and indicated that there was 
nothing to be happy about.  He denied suicidal or homicidal 
ideation or intent.  He reported that he sometimes heard 
voices.  Abstract thinking was rather concrete.  Judgment 
appeared to be somewhat impaired and with stress.  It was 
noted that the veteran likely responded in a somewhat 
impulsive manner.  He reported that when he first returned 
from Korea, he felt that people wanted to hurt him.  He 
denied still having those feelings.  He reported that his 
dreams had become more intense.  The veteran was considered 
not employable.  The diagnosis was PTSD.  A GAF score of 60 
was assigned.

The Board notes that the recent medical evidence may be 
characterized as showing a disability picture that results in 
occupational and social impairment with reduced reliability 
and productivity due to such symptoms as impaired judgment, 
some gross memory impairment, restricted range of affect, 
disturbances of mood and motivation, and difficulty in 
establishing and maintaining effective relationships.  As 
noted above, the veteran was oriented to person, time, and 
place, and had adequate concentration.  There was no evidence 
of hallucinations, delusions, or panic attacks.  However, he 
still had recurrent and intrusive distressing recollections 
of his service experiences.  Although it was noted that the 
veteran was unemployable, it appears likely that this 
assessment was made in part because he had had open bypass 
surgery in 1991, especially when the GAF score of 60 for his 
psychiatric well being is considered.  It has also been shown 
that he has difficulty in establishing and maintaining 
effective relationships as evidenced by his avoiding 
activities outside the home.

As to whether the veteran's service-connected PTSD rises to 
the level of 70 percent disabling, the Board finds that it 
does not.  As noted above, to receive a 70 percent rating, 
there must be occupational and social impairment with 
deficiencies in most areas, such as work, school, family 
relations, judgment, thinking, or mood due to such symptoms 
as suicidal ideation; obsessional rituals which interfere 
with routine activities; speech intermittently illogical, 
obscure, or irrelevant; near-continuous panic or depression 
affecting the ability to function independently, 
appropriately and effectively; impaired impulse control (such 
as unprovoked irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a work-like setting); and an inability to establish 
and maintain effective relationships.  38 C.F.R. § 4.130, 
Code 9411 (2000).  In this case, the veteran does not have 
the specific symptomatology necessary to support such a 
rating.  He has been able to maintain personal hygiene and 
other basic activities of daily living.  Although he was 
described as having depression, flashbacks and having 
nightmares, he has not had near-continuous panic or 
depression, and does not experience other symptoms 
characteristic of the 70 percent rating.  He did not report 
having experienced suicidal or homicidal thoughts, and he did 
not have obsessive or ritualistic behavior.  He has not had a 
history of an inability to control his behavior and has not 
had outbursts of anger or irritability.  Indeed, it is the 
criteria for the 50 percent rating that specifically refer to 
disturbances akin to those experienced by the veteran-
problems with motivation and mood, difficulty in establishing 
and maintaining effective relationships, etc.  Although he 
has had problems with social isolation, such problems have 
not resulted in deficiencies in most areas.  Consequently, 
the Board finds that his symptoms are best represented by the 
criteria for a 50 percent rating, not those required for the 
70 percent rating.  38 C.F.R. § 4.130, Diagnostic Code 9411 
(2000).

Finally, on November 9, 2000, while the veteran's appeal was 
pending, the President signed into law the Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 
(2000).  The new law applies to all claims filed on or after 
the date of the law's enactment, as well as to claims filed 
before the date of the law's enactment, and not yet finally 
adjudicated as of that date.  See Veterans Claims Assistance 
Act of 2000, Pub. L. No. 106-475, § 7, subpart (a), 114 Stat. 
2096, 2099-2100 (2000); VAOPGCPREC 11-2000 (2000).  The new 
law contains revised notice provisions, and additional 
requirements pertaining to VA's duty to assist.  See Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, §§ 3-4, 
114 Stat. 2096, 2096-2099 (2000) (to be codified as amended 
at 38 U.S.C. §§ 5102, 5103, 5103A, and 5107).  The RO has not 
yet considered the veteran's claim in the context of the new 
law.  Consequently, the Board must consider whether the 
veteran would be prejudiced by the Board's proceeding to a 
final adjudication of his claim, without first remanding it 
back to the RO for further action.  See, e.g., Bernard v. 
Brown, 4 Vet. App. 384 (1993); VAOPGCPREC 16-92 (1992).

Under the particular circumstances here presented, the Board 
finds that a remand is not required.  By virtue of a letter 
and SOC furnished the veteran, both dated in April 2000, he 
was notified of the information and evidence necessary to 
substantiate his claim.  All relevant evidence pertaining to 
his claim has been procured for review.  Consequently, 
inasmuch as VA has already fulfilled its duty to notify and 
assist in this case, a remand would serve no useful purpose 
except to delay the veteran's claim.  See Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to 
requirements in the law does not dictate an unquestioning, 
blind adherence in the face of overwhelming evidence in 
support of the result in a particular case; such adherence 
would result in unnecessarily imposing additional burdens on 
VA with no benefit flowing to the veteran); Sabonis v. Brown, 
6 Vet. App. 426, 430 (1994) (remands which would only result 
in unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran are to be avoided).  
Adjudication of this claim, without referral to the RO for 
initial consideration under the new law, poses no risk of 
prejudice to the veteran.  


ORDER

A 50 percent rating for PTSD is granted, subject to the laws 
and regulations governing the award of monetary benefits.



		
	MARK F. HALSEY
	Member, Board of Veterans' Appeals

 

